DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/20/2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 5, 12 and 13 are objected to because of the following informalities: 


Claim 5 recites in line 1 the limitation “where the of the public-safety event type is determined…”  It is unclear what attribute of the public-safety event type is determined in the phrase “where the of the public-safety event type” The claim should be amended by either adding the missing attribute e.g. “where a/an [attribute] of the public-safety event type is determined ...” or removing the phrase “the of” and reciting “where the 

Claim 12 recites in lines 2 the limitation “and the control command for the primary IoT device comprises a to lock/unlock the door.” It appears that an element is missing from the cited limitation which makes the claim unclear, the claim should recite “and the control command for the primary IoT device comprises a command to lock/unlock the door.”  Appropriate correction is required. 

Claim 13 is dependent claim of claim 12, therefore, claim 13 inherits the deficiency of claim 12.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites in line 1 the limitation “the method of claim 1” and claim 1 claims an apparatus, it is unclear whether applicant intents to claim a method claim or an apparatus claim, if it is the latter then there is insufficient antecedent basis for this limitation in the claim.  The claim should be recited as “the apparatus of claim 1”   In order to advance the prosecution,  the above claim is interpreted as a method claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Giles (US 10,332,383 B1).

As for claim 1, Giles teaches an apparatus comprising (Fig. 2, monitoring control unit 210; col. 8, lines 25-27 describe a monitoring system control unit): 
a transceiver configured to receive a control command to control a primary loT device (Fig. 2, Network Module 214; col.9, lines 12-16 describe a network module configured to exchange communications over a network; col. 12, lines 48-59 describe the control unit is configures to receive a voice input of a disarm code from a user; col. 13, lines 41-43 describe the disarm code is used by the control unit to close and lock each one of the door hinges within the monitored property); 
logic circuitry configured to (col. 19, lines 5-8 describe digital electronic circuitry to perform methods and techniques): 

determine a secondary loT device based on the control command, a public-safety event type, and the identity of the primary loT device (col. 14, lines 1-11, 29-48 describe the control unit receives data from a sensor that detects an alarm event in a room, and based on the received data, the control unit commands the door to the identified room to open or close, the commands are issued to the door based on the type of events (e.g. a break-in,  a high level of carbon monoxide) and data (e.g. data that identifies a burglar in the room; data identifies a person in the room with the detected high levels of carbon monoxide) received from cameras and other sensors (i.e. secondary devices)); 
access the secondary loT device to determine a status of the secondary loT device (col. 14, lines 30-37 describe the control unit receives data from cameras (i.e. secondary sensor) within the room of the alarm event); 
prevent the controlling of the primary loT device when the status of the secondary loT device comprises a first status (col. 14, lines 40-48 describe the control unit receives data indicating a person is in the room with the detected high levels of carbon monoxide, the control unit waits until the person leaves the room to command the door hinge to the room to close and lock the door); 


As for claim 6, Giles teaches wherein the control command comprises a verbal command (col. 12, lines 48-59 describe the control unit is configures to receive a voice input of a disarm code from a user).  

As for claim 10, Giles teaches a method comprising the steps of: 
receiving a control command to control a primary loT device (col. 8, lines 32-39 describe the monitoring control unit exchange electronic communications with devices connected to a network; col. 12, lines 48-59 describe the control unit is configures to receive a voice input of a disarm code from a user; col. 13, lines 15-19 describe the disarm code is used to close and lock each one of the door hinges within the monitored property); 
determining the identity of the primary loT device (col. 13, lines 1-7 and 40-46 describe the control unit sends commands to open or close one or more of the doors with door hinges based on the identified open/close pattern of the door hinges i.e. the door hinge open/close pattern identifies which of the doors with connected door hinges should be opened and which should be closed); 
determining a secondary loT device based on the control command, a public- safety event type, and the identity of the primary loT device (col. 14, lines 1-11, 29-48 
accessing the secondary loT device to determine a status of the secondary loT device (col. 14, lines 30-37 describe the control unit receives data from cameras (i.e. secondary sensor) within the room of the alarm event); 
preventing the controlling of the primary loT device when the status of the secondary loT device comprises a first status (col. 14, lines 40-48 describe the control unit receives data indicating a person is in the room with the detected high levels of carbon monoxide, the control unit waits until the person leaves the room to command the door hinge to the room to close and lock the door), otherwise allowing the controlling of the primary loT device when the status of the secondary loT device comprises a second status (col. 14, lines 34-40 describe the control unit receives data indicating a burglar is in the room with the break in, the control unit commands the connected door hinge on the door to the room to close and lock).  

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 10,332,383 B1) in view of Schuler et al. (US 9,936,360 B1), hereinafter Schuler.

As for claim 2, Giles teaches wherein the control command is intended to control the primary loT device (col. 12, lines 48-53 describe the sending of commands to open or close doors with door hinges).
Giles fails to teach wherein a control command is received over a talkgroup associated with a primary loT device, and wherein an identity of the primary loT device is determined by mapping the talkgroup to the identity of the primary loT device.
However, it is well known in the art, to form a talkgroup to handle incidents, as evidenced by Schuler.
Schuler discloses wherein a control command is received over a talkgroup associated with a primary loT device (paragraphs [0013]-[0014] describe a group calling command is used by a dispatch device to determine a mobile device (i.e. primary IoT device) associated with a first responder), and wherein an identity of the primary loT device is determined by mapping the talkgroup to the identity of the primary loT device (paragraphs [0019] and [0021] describe the dispatch device monitors an emergency call 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Schuler for linking first responders to an emergency call. The teachings of Schuler, when implemented in the Giles system, will allow one of ordinary skill in the art to dispatch first responders to an emergency. One of ordinary skill in the art would be motivated to utilize the teachings of Schuler in the Giles system in order to dispatch first responders to a site of an emergency based on their location and roles.

Claims 3, 4, 7, 11-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 10,332,383 B1) in view of Saadoun et al. (US 10,129,711 B1), hereinafter Saadoun.

As for claim 3, Giles teaches all the limitations set forth above except wherein a network interface is coupled to a logic circuitry, the network interface configured to output a control command to an address of a primary loT device in order to operate the IoT device.  
However, it is well known in the art, to communicate with a device using its address, as evidenced by Saadoun.
Saadoun discloses wherein a network interface is coupled to a logic circuitry (col. 8, lines 44-46 describes a network interface is coupled to the logic circuitry) , the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Saadoun for utilizing a network interface. The teachings of Saadoun, when implemented in the Giles system, will allow one of ordinary skill in the art to exchange communications between devices. One of ordinary skill in the art would be motivated to utilize the teachings of Saadoun in the Giles system in order to transmit a command received at a logic circuitry to remote devices.

As for claim 4, Giles teaches all the limitations set forth above except wherein a primary loT device comprises a door, a light, a sensor, a switch, an actuator; and
a control command for the primary loT device comprises a command to lock/unlock the door, turn on/off the light, or actuate the switch or actuator.
However, it is well known in the art, to issue commands to iot devices, as evidenced by Saadoun.
Saadoun discloses
wherein a primary loT device comprises a door, a light, a sensor, a switch, an actuator (col. 7,line 40 describe actuators); and 
a control command for the primary loT device comprises a command to lock/unlock the door, turn on/off the light (col. 2, lines 54-57 and col. 8, lines 15-30 (Table 2) describe command to lock/unlock or turn the light on/off), or actuate the switch 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Saadoun for issuing commands to different iot devices. The teachings of Saadoun, when implemented in the Giles system, will allow one of ordinary skill in the art to control iot devices in an emergency situation. One of ordinary skill in the art would be motivated to utilize the teachings of Saadoun in the Giles system in order to remotely control sensor devices before first responders arriving at a premise where an incident happens.

As for claim 7, Giles teaches all the limitations set forth above except an apparatus further comprising a Natural-Language Processor (NLP) deciphering a verbal command, and outputting the verbal command to a logic circuitry.  
However, it is well known in the art, to integrate a natural language processor in a PTT server system, as evidenced by Saadoun.
Saadoun discloses an apparatus further comprising a Natural-Language Processor (NLP) deciphering a verbal command (col. 6, lines 66 and col. 7, lines 1-2 describe a server includes a Natural Language Processor (NLP), col. 7 lines 23-28 describe the NLP is a circuitry to analyze, understand and derive meaning from human language), and outputting the verbal command to a logic circuitry (Saadoun: col. 8, lines 50-52 describe the NLP outputs the verbal action command to the logic circuitry).  


As for claim 11, Giles teaches all the limitations set forth above except wherein a control command is received over a talkgroup associated with a primary loT device, and wherein an identity of the primary loT device is determined by mapping the talkgroup to the identity of the primary loT device.
However, it is well known in the art, to form a talkgroup to handle incidents, as evidenced by Saadoun.
Saadoun discloses wherein a control command is received over a talkgroup associated with a primary loT device (col. 8, lines 40-46 describes a talkgroup identification is mapped to an IoT device and a control command is determined based on the IoT device), and wherein an identity of the primary loT device is determined by mapping the talkgroup to the identity of the primary loT device (col. 8, lines 40-43 and 57-58 describe a mapping of a talkgroup to and IoT device address).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Saadoun for linking a talkgroup to an IoT device. The teachings of Saadoun, when implemented in 

As for claim 12, Giles teaches all the limitations set forth above except wherein a primary loT device comprises a door, a light, a sensor, a switch, an actuator; and
a control command for the primary loT device comprises a command to lock/unlock the door, turn on/off the light, or actuate the switch or actuator.
However, it is well known in the art, to issue commands to iot devices, as evidenced by Saadoun.
Saadoun discloses
wherein a primary loT device comprises a door, a light, a sensor, a switch, an actuator (col. 7,line 40 describe actuators); and 
a control command for the primary loT device comprises a command to lock/unlock the door, turn on/off the light (col. 2, lines 54-57 and col. 8, lines 15-30 (Table 2) describe command to lock/unlock or turn the light on/off), or actuate the switch or actuator (col. 7, lines 28-41 describe logic circuitry is configured to map a received utterance to a command given to an IoT device and instructs all actuators for a door to be opened).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Saadoun for 

As for claim 14, Giles teaches all the limitations set forth above except wherein a control command comprises a verbal command.
However, it is well known in the art, to send a verbal command to IoT devices, as evidenced by Saadoun.
Saadoun discloses wherein a control command comprises a verbal command (col. 2, lines 54-65 describe an action command is a voice command).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Saadoun for utilizing voice commands. The teachings of Saadoun, when implemented in the Giles system, will allow one of ordinary skill in the art to send actions to control IoT devices. One of ordinary skill in the art would be motivated to utilize the teachings of Saadoun in the Giles system in order to provide first responders options to utilize their devices to control IoT devices.

As for claim 15, Giles teaches all the limitations set forth above except a method further comprising the step of using a Natural-Language Processor (NLP) to decipher the verbal control command.  

Saadoun discloses a method further comprising the step of using a Natural-Language Processor (NLP) to decipher the verbal control command (col. 6, lines 66 and col. 7, lines 1-2 describe a server includes a Natural Language Processor (NLP), col. 7 lines 23-28 describe the NLP is a circuitry to analyze, understand and derive meaning from human language).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Saadoun for implementing a natural language processor. The teachings of Saadoun, when implemented in the Giles system, will allow one of ordinary skill in the art to convert a human command into a machine language command. One of ordinary skill in the art would be motivated to utilize the teachings of Saadoun in the Giles system in order to control iot devices.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 10,332,383 B1) in view of Saadoun (US 10,129,711 B1) further in view of Lim et al. (US 2019/0050238), hereinafter Lim.

As for claim 5, the combined system of Giles and Saadoun teaches all the limitations set forth above except wherein the of the public-safety event type is determined via a computer-aided dispatch (CAD) identification (ID) or incident number.

Lim discloses wherein the of the public-safety event type is determined via a computer-aided dispatch (CAD) identification (ID) or incident number (paragraph [0039] describes a computer-aided dispatch incident identifier comprises an incident type).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lim for assigning an incident number. The teachings of Lim, when implemented in the Giles and Saadoun system, will allow one of ordinary skill in the art to dispatch an incident to first responders. One of ordinary skill in the art would be motivated to utilize the teachings of Lim in the Giles and Saadoun system in order to match an incident to a group of responders and dispatch the group to an incident.

As for claim 13, the combined system of Giles and Saadoun teaches all the limitations set forth above except wherein a public-safety event type is determined via a computer-aided dispatch (CAD) identification (ID).
However, it is well known in the art, to utilize an identification in an event, as evidenced by Lim.
Lim discloses wherein a public-safety event type is determined via a computer-aided dispatch (CAD) identification (ID) (paragraph [0039] describes a computer-aided dispatch incident identifier comprises an incident type).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lim for assigning .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 10,332,383 B1) in view of Lim et al. (US 2019/0050238), hereinafter Lim.

As for claim 8, Giles teaches all the limitations set forth above except a Wide-Area-Network (WAN) transceiver configured to receive an identification of a public-safety event type, and output the identification to the logic circuitry.  
However, it is well known in the art, to implement a transceiver in a PTT server system, as evidenced by Lim.
Lim discloses a Wide-Area-Network (WAN) transceiver configured to receive an identification of a public-safety event type (paragraph [0039] describes an incident identification which is an ID associates with a particular incident type; paragraph [0086] describes a WAN transceiver is provided for receiving an incident identification from a dispatch center), and output the identification to the logic circuitry (paragraph [0086] describes the logic circuitry maps the stored sensor data and the incident identification to a digital assistant communication priority, this information indicates the logic circuitry receives the incident identification).  
.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 recites the limitations “the apparatus of claim 1 further comprising a database comprising a mapping of public-safety event types to loT devices , and mappings of control commands, public-safety event types, and primary loT device identifications to secondary loT devices.” 

Saadoun (US 10,129,711 B1) discloses a table that maps a talkgroup to an IoT device, and commands that control the operation of the IoT device (see col. 8, lines 1-30, Table I and 2).  Saadoun fails to teach the above cited limitations.




Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hodge et al. (US 2018/0167774) teach method for detecting and locating contraband devices in a secure environment
Horling et al. (US 2018/0330589) teach methods for activity monitoring via a home assistant
Lee et al. (US ) teach method for notifying a user that a device needs to be cleaned and/or serviced
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459